1.	 Sir, may I extend to you my congratulations on your election as President of this thirtieth session of the General Assembly. Your election to this office is a recognition of your personal qualities and an expression of appreciation for your services to your country and to the international community, as well as an acknowledgment of the role of your country, Luxembourg, in the international field. I wish to extend my thanks also to your predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for presiding over the last session efficiently, actively and successfully.
2.	Jordan would like also to welcome the admission of the three new Members to our Organization namely, the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique and wishes them success and prosperity.
3.	I should like also to express our appreciation and admiration to the Secretary-General, who has invariably proved to be competent and sincere in the pursuance of the goals of the Charter and the aims of the United Nations, and has always taken up the responsibilities of his office with enthusiasm, faith and wisdom.
4.	This session is held in an international situation characterized by two major aspects: detente and tension.
5.	The first aspect detente is a process that has grown slowly, but clearly, in the relations between the two super-Powers and in the various international regions directly affected by those relations, particularly Europe. The second tension is a trend that for years has dominated the relationship of the North with the South that is, of the developed industrialized countries with the poorer developing States, a relationship that we hope will ultimately vanish.
6.	International detente is a trend which we hope will expand in scope and take root; we hope to see its link with responsibility in international relations and with global justice reinforced and enhanced. The only essential element without which no secure and safe international community can exist is the safety of the world from a destructive confrontation between the two giant camps, and that is the one basis for international relations. Thus, the Conference on Security and Co-operation in Europe was a culmination of concrete and calculated steps to build international detente, and a major advance in the cause of international peace.
7.	While Europe is the main arena of this detente, it is our hope that detente will expand its scope, as long as there is agreement between the super-Powers not to freeze the status quo, with all its faults and injustices, but rather to lessen the drive towards destructive confrontations so far removed from reason and moral checks.
8.	The main source of tension in our contemporary world has, however, shifted to relations between the industrialized States and the overwhelming majority of the countries of the world that suffer from poverty or economic under-development. The basis of this tension may not be new, since it is a reflection of the unequal nature of the relations that have prevailed in several phases of the modern history of the world between the militarily mighty and economically strong nations on the one hand and the peoples under their domination and exploitation on the other.
9.	During the last decades the modern world and the United Nations have both witnessed the decline of colonialism as an institution through the virtual fading away of the last remnants of direct colonialism. Yet the world and the United Nations have yet to witness the establishment of equal and equitable economic relations between the developed industrialized countries and the developing nations that constitute the majority of the world. This fact was! recorded in all sincerity and clarity by the United Nations at the sixth special session on raw materials and development, which resulted in historic and decisive documents dealing with the subjects of development and healthy international economic relations [resolutions 3201 (S-VI) and 3202 (S-V1)\. The countries with the strongest economies and the greatest industrial capability expressed their reservations, thus aborting the possibility of the speedy and successful implementation of those documents. The recent seventh special session grappled with the same issues but in an atmosphere of greater objectivity. This encourages optimism about the future. It was obvious from the seventh special session that agreement can be reached between developing and developed countries on a common Program of action oriented to narrowing the vast gap between the two groups, activating the development process in the developing countries, and making drastic reforms in the international economic order regarding all aspects of international trade, the transfer of resources, the world monetary system, industrialization and food.
10.	The world today requires effective and active movement towards the implementation of this historic Program. For this is the only way to prevent the contradiction between the positions of the industrialized world and the developing world from turning into a confrontation that can only hurt mankind and be detrimental to normal and friendly international relations. The efforts, over the past two years, at the World Food Conference at Rome, the World Population Conference at Bucharest and at other conferences that dealt with industry, natural resources, the environment and technology were ambitious attempts to establish a useful dialog and to increase the grounds for agreement. However, as is obvious to us all, partial or sectoral efforts, regardless of their occasional successes, are no substitute for a steady, systematic and over-all quest for the establishment of a new international economic order taking into consideration the interdependence of our modern world and the needs of the overwhelming majority of mankind for food, work and dignity in the framework of healthy and equitable international relations. That is what the seventh special session decided.
11.	The agenda of this thirtieth session is full of items and issues relating to every aspect of our international life. Many are old and have been recurring year after year; others reflect our changing conditions. As the agenda items relating to economic and technical issues increase, we still find ourselves faced with the old ones reminding us that the United Nations has yet to decide fairly on many of the world's gravest injustices and dilemmas. We have been, and still are, discussing yearly the issues confronting Africa struggling against the continued presence of pockets of racism and colonialism in that dear and great continent. The brave and struggling people of Zimbabwe still face the unyielding intransigence of the racist regime in Rhodesia supported by the racist regime in South Africa, in spite of the flexibility shown by the nationalist movement and its willingness to respond to positive initiatives. There is cause for optimism among the peoples of the world about the results of this struggle in the increased international isolation of these two racist regimes and the disintegration of colonialism in Africa during the past two decades.
12.	My country sees a striking resemblance between , this situation in Africa and that in the Middle East.
In the Arab world of which the Hashemite Kingdom of Jordan is an integral part the past five decades have witnessed the decline of the colonialist presence. As colonialism receded, there remained in the Middle East a racial base of aggression posing an immediate and even a daily threat, not only to the security of the Arab States surrounding it, but also to their very existence. The Assembly is aware that since 1967 Israel has been occupying vast territories after having committed an aggression against three Arab States, namely, Jordan, Egypt and Syria. As a result of this aggression, Israel now occupies an area
three times its size, inhabited by over 1 million Arabs. A large part of Egypt and of Syria is now under occupation and the whole territory of Palestine is under Israeli military occupation.
13.	There is no need to recall that with the occupation of all of Palestine, the whole Palestinian people, the people who had inhabited that land for tens of centuries, was divided into two parts: the refugees living outside Palestine, whose plight was created by Israeli violence in 1948; and those living in the Palestinian homeland under the occupation of the aggressive Power. This unnatural and horrifying situation has prevailed in the region since the Israeli aggression of 1967 against the Arab countries. Its origins, however, go back to 1948, when Israel uprooted hundreds of thousands of Palestinians from their homeland, their properties and their dignity.
14.	Ever since its establishment, the United Nations has witnessed the development of events in the region. The United Nations has made many attempts to remedy this abnormal and unjust situation. The General Assembly has since 1948 adopted repeated resolutions recognizing the right of the Palestinian refugees to return to their homes and properties. Yet Israel has with intransigence and arrogance defied those resolutions. Last year, the General Assembly adopted an historic and comprehensive resolution acknowledging the right of the Palestinian people to self-determination and linking that right with their right to return to their homeland [resolution 3236 (XXIX)]. It also defined the elements of a just peace in the Middle East which are linked with the rights of the Palestinian people as an independent people to sovereignty, a homeland and aspirations. At the same time, the General Assembly acknowledged a fact that was the subject of complete Arab unanimity at the summit conference in Rabat that same year, namely, that the Palestinian Liberation Organization is the legitimate representative of the Palestinian people.
15.	The United Nations was aware of the need to tackle the consequences of Israel's aggression against the Arab countries in 1967 and the fall of Arab territories under occupation. The United Nations did outline the basis for an internationally acceptable peaceful solution. Yet, since the adoption of Security Council resolution 242 (1967), Israel has been attempting to undermine the most important of its balanced elements, namely, the principle of the inadmissibility of the acquisition of land by force and the necessity of withdrawal from the occupied territories.
16.	Ever since the adoption of that resolution, Israel has obstructed all international attempts, within the United Nations or outside it, aimed at its implementation. It obstructed the Jarring mission, frustrated the various efforts of the Security Council and resisted the attempts of third parties, even those that maintain the closest relationship with it, to make any progress.
17.	After the October 1973 war, brought about by the continued occupation, Security Council resolution 338 (1973) was adopted. But Israel persisted in its policy of obstructing any international effort aimed at achieving a real peace in the region based on complete Israeli withdrawal from the occupied Arab territories.
18.	Meanwhile, Israel continued to consolidate its occupation and to absorb the occupied territories materially, culturally and in every other way. It planted colonies and settlements in the heart of the occupied lands. It continued changing the demographic and physical character of the territories and exploiting their economy. Even the Holy Places, so abundant in the land of Palestine, were not spared. The occupying Power violated the historic religious character of the Islamic and Christian shrines, defacing them and mutilating their features.
19.	The first target of this policy, so alien to international law, was the holy city of Jerusalem. Ever since the occupation authorities annexed the occupied Arab city of Jerusalem to Israel, they have set out to change its character, stifle its spirit and wipe out its identity, in defiance of the repeated resolutions of the Security Council and the General Assembly deploring such ugly actions.
20.	A stark example of what has become of the Holy Places and the historic sites in Jerusalem is what has happened and is still happening to the Al-Aqsa mosque. For after the arson in this great Islamic monument, which took place under the occupation, the Israeli authorities set out to demolish historical buildings in its vicinity and to carry out excavations underneath the walls, thus shaking its very foundations. All this was done without any respect for its status or regard for the principles of international law, which prohibit tampering with historical monuments and the infringement of religious rights under occupation. Recently, Israeli violations were extended to another great religious and historical edifice, namely Alharam Al-Ibrahimi in the city of Al-Khalil (Hebron). Measures taken by the occupation authorities against this shrine have been increased with the aim of erasing the Islamic character of the mosque, progressively banning Moslem worshippers from prayer and eventually transforming the mosque into a Jewish synagogue. Thus, Israel is moving relentlessly towards changing the historical, national and religious character of the occupied territories, while adopting an obdurate stand against all efforts and endeavors to realize a just peace.
21.	It is no wonder, then, that Israel has come to suffer increasing international isolation and lessening world support, even on the part of those States which had previously maintained the closest relations with it. Nor should anyone wonder that this has been firmly and strongly reiterated at the Islamic Foreign Ministers' Conference, the summit conference of the Organization of African Unity [OAU], and the Conference of Foreign Ministers of the Non-Aligned States. Israel therefore stands at a crucial crossroads, and the United Nations itself faces the responsibility of taking decisive and effective measures to implement its own principles and resolutions.
22.	The Government of the Hashemite Kingdom of Jordan considers that the path leading towards a just peace is clear. It has already stated its established policy and is fully and finally committed to it.
23.	Israel should evacuate all the Arab territories occupied by force as a result of the aggression of June 1967, above all, Jerusalem. A just peace will only be established when the Palestinian Arab people
exercise their right to self-determination in their homeland and recover their national rights in full.
24.	The Hashemite Kingdom of Jordan is most intimately connected with the Palestinian cause and the cause of the Palestinian people. The people of the Hashemite Kingdom of Jordan have made the greatest sacrifices throughout the history of this cause and it is committed to defend it until its brothers, the Palestinian people, recover their rights and exercise self-determination in their homeland.
25.	The General Assembly has at this session heard the Israeli attempts to alter the nature of the Palestinian question and of Palestinian rights.
26.	The Israeli contention was that the land of Palestine extended to both banks of the river Jordan and so, according to this logic, the majority of the Palestinians have been neither uprooted nor expelled from their homeland.
27.	This is the meaning of the statement by Israel at this session of the Assembly [2368th meeting] and of the attempt by the representative of Israel to reduce the question of Palestine to a call for negotiations between Israel and Jordan. The land of Palestine is the land of Palestine, and the land of Jordan is the land of Jordan. The close relationship between these two brotherly peoples, the Palestinian and the Jordanian, cannot deter the Palestinian Arabs from their rightful claims to their homeland or from the attainment of their legitimate right to return to their land and properties from which they were expelled.
28.	There is no substitute for the termination of the Israeli occupation of the land of Palestine and there is no substitute for the return of the Palestinian people to their homeland from which they were evicted. The entire people of Jordan stands in full support of the brotherly Palestinian people in its just struggle for those goals. Israel must understand this reality if it is to find the road to a just and durable peace.
29.	We call upon all the countries of the world, and upon the United Nations, to support these legitimate rights, to help to terminate the occupation and to assist the establishment of a just and durable peace in the Middle East.
30.	My Government, while giving the highest priority to this issue to which we are physically and spiritually committed, does not overlook other global questions of concern to the United Nations and to the peoples of the world.
31.	We hope that the current session of the General Assembly will provide an appropriate forum for a useful dialog on the questions of disarmament. Perhaps the atmosphere of international detente, which was reflected in the Conference on Security and Cooperation in Europe, will be again expressed in concrete steps, agreed upon by the parties directly involved, for arms control and disarmament.
32.	We support all sincere steps taken in this connexion, whether technical, political or legal, as we support the expansion of the area of the world to be denuclearized. My Government has made its contribution in this field as regards the Middle East by accepting, in accordance with the relevant General Assembly resolution [resolution 3263 {XXIX)], the establishment of a nuclear-free zone in the Middle
East. My Government has made the commitments to the Secretary-General required by the resolution, having signed and ratified the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex].
33.	There is a question that concerns the international community and that pertains to the completion of the process of terminating foreign domination in Africa. This question is that of Western Sahara. During last year a positive step was taken concerning this issue when the parties concerned agreed to take the matter to the International Court of Justice to decide its legal aspects. That was a constructive step towards peacefully arriving at the desired objective, which is the termination of foreign domination in that area.
34.	We hope and expect that no measures prejudicial to the status quo in the area will be taken before the verdict of the International Court of Justice is announced. In the meantime it must be emphasized that, while my country maintains traditional and strong bonds of friendship with Spain, we see no end to this question other than the final and complete termination of Spanish rule in Western Sahara.
35.	As for other matters on the agenda of this session, my delegation will do its utmost to make whatever contribution it can to consolidating the efforts of the United Nations and achieving its goals, whether they be the gradual development of a constructive and developed international legal order; the creation of new and more equitable international economic relations; or the development of the United Nations institutions better to discharge international tasks and to serve the purposes of the Charter.
36.	During the last years, the United Nations has passed more than one test in which it faced the question of its raison d'etre and its competence to serve the purposes for which it was created. While the United Nations has repeatedly shown some inadequacies and some inability to decide on issues of justice, it has continued through the years to assert the need for its existence as a unique institution for proper international relations, a forum for continuous dialog between all international parties and a parliamentary meeting place for all States, big and small. It also continues to be an institution for joint action to maintain world peace and security, and to launch into the world forces of intellectual and moral advancement, even though those forces may take a long time to mature and prevail.
37.	We, in my country, and in the larger region from which I come, are aware of the agonizing short-comings of the United Nations, However, we also know that without the United Nations the world would collapse in open chaos and overt conflict over interests and ambitions without any moral or idealistic restraint.



